Title: From Thomas Jefferson to John Patten Emmet, 16 May 1825
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
May 16. 25.
I have duly recd and considered your letter proposing to erect a distinct  building for the Chemical Laboratory & lecturing room, and with it the plan you have been so kind as to suggest. this appears indeed to contain all the articles called for in such a building, and arranged with great convenience.  the proposition however is beyond the powers delegated to me, and there will be no meeting until Oct. of the Visitors who alone  could give the authority, but I may add further that the Visitors themselves were they assembled, could not entertain the proposn because they have not the means for executing it nor any prospect of acquiring them. within any definite time nothing is left us therefore but to make the most of what has been provided.  uninformed of the conveniences requisite and of their arrangemt, we could only  prepare space in which they might be erected, and trusting that in whatever form  this was provided, the Professor could accomodate to it the conveniences necessary to it’s purposes , we reserved the means only for  compleating our work in whatever way he should deem best. this I am in hopes you will still accomplish. to try myself how far it might be practible to bring what might be necessary within the compas  provided . I have taken the particulars specified in your plan, and have effected an arrangemt now inclosed which seems to comprehend them all. with some convenience but I do not propose this for actual adoption because I am sure you will devise a much better  plan; my only object was to try  it’s practicability. I must therefore request you to study out the best arrangement which the rooms provided will admit, and whatever constructions in them you shall think best of, shall be immediately executed.  I would greatly prefer that whatever we  do should be done where it will be permanent,  to  any dependce on the apartmts (other than the lecturig room) of your pavilion, which would be but temporary. with entire confidence therefore in your kind accomodn to the circumstances which controul us, and that not being able to do what is absolutely best, you will concur in doing  the best we can, I pray you to accept assurances of my very high respect & esteemTh: J.